Case 2:20-cv-13134-LVP-RSW ECF No. 36-6, PageID.2626 Filed 12/02/20 Page 1 of 4




                        Exhibit 6
     Case 2:20-cv-13134-LVP-RSW ECF No. 36-6, PageID.2627 Filed 12/02/20 Page 2 of 4



                                             STATE OF MICHIGAN

GRETCHEN WHITMER                      OFFICE OF THE GOVERNOR                                     GARLIN GILCHRIST II
    GOVERNOR                                        LANSING                                         LT. GOVERNOR




      CERTIFICATE OF ASCERTAINMENT OF THE ELECTORS OF THE PRESIDENT
            AND VICE PRESIDENT OF THE UNITED STATES OF AMERICA


             I, Gretchen E. Whitmer, Governor of the State of Michigan, certify that at the general
      election held in Michigan on Tuesday, November 3, 2020:

             The following persons nominated by the Democratic Party, each having received
      2,804,040 votes, were duly elected as Electors of the President and Vice President of the
      United States of America:

                    Chris Cracchiolo                 5140 Arrowhead Ct., Williamsburg, MI 49690
                    Timothy E. Smith                 14883 Crescent St., 105, Grand Haven, MI 49417
                    Blake Mazurek                    3458 Olderidge Dr. NE, Grand Rapids, MI 49525
                    Bonnie J. Lauria                 3931 Mines Rd., West Branch, MI 48661
                    Bobbie Walton                    8412 Mapleview Dr., Davison, MI 48423
                    Mark Edward Miller               122 Sydelle Ave., Kalamazoo, MI 49006
                    Connor Wood                      319 N. Bowen St., Jackson, MI 49202
                    Robin Smith                      3004 Andrea Dr., Lansing, MI 48906
                    Walter C. Herzig III             320 Stratford Rd., Ferndale, MI 48220
                    Carolyn Holley                   727 White St., Port Huron, MI 48060
                    Susan Nichols                    44099 Deep Hollow Circle, Northville, MI 48168
                    Steven Rzeppa                    2985 Anna Ct., Trenton, MI 48183
                    Helen Moore                      8335 Indiana St., Detroit, MI 48204
                    Michael Kerwin                   17517 Birchcrest Dr., Detroit, MI 48221
                    Chuck Browning                   20091 Herzog Dr., Rockwood, MI 48173
                    Marseille Allen                  4442 Jena Ln., Flint, MI 48507

            Votes received by other candidates for the office of Elector of the President and Vice
      President of the United States of America are as follows:

             The following persons nominated by the Republican Party each received 2,649,852
      votes: John Haggard; Kent Vanderwood; Terri Lynn Land; Gerald Wall; Amy Facchinello;
      Rose Rook; Hank Choate; Mari-Ann Henry; Clifford Frost; Stanley Grot; Marian Sheridan;
      Timothy King; Michele Lundgren; Mayra Rodriguez; Meshawn Maddock; and Kathy
      Berden.

             The following persons nominated by the Libertarian Party each received 60,381
      votes: David Holmer; Alexander Avery; Vicki Hall; Richard Hewer; Angela Thornton;
      Rafael Wolf; James Lewis Hudler; Jon Elgas; Greg Stempfle; Jim Fulner; Joseph LeBlanc;
      Claranna Gelineau; Andrew Chadderdon; Scott Avery Boman; Connor Nepomuceno; and
      Andy Evans.



                GEORGE W. ROMNEY BUILDING • 111 SOUTH CAPITOL AVENUE • LANSING, MICHIGAN 48909
                                               www.michigan.gov
                                                          '@ _.,_
                                                  Printed by members of:
                                                  ..... _1""",-· :"t, ~
                                                 -'.'-              SEIU
Case 2:20-cv-13134-LVP-RSW ECF No. 36-6, PageID.2628 Filed 12/02/20 Page 3 of 4




        The following persons nominated by the Green Party each received 13,718 votes:
Stephen Boyle; Destiny Clayton; Jean-Michel Creviere; Frank Foster, Jr.; Jennifer
Kurland; Melissa Noelle Lambert; John Anthony La Pietra; Robin Laurain; Daniel Martin-
Mills; Jessica McCallie-Arquette; Louis Novak; Jeffery Jon Rubley II; Rick Sauermilch;
Amanda Slepr; N . J. Sparling; and Marcia Squier.

       The following persons nominated by the U.S. Taxpayers Party each received 7,235
votes: Mary Sears; Christine Schwartz; William Mohr II; Doug Levesque; Patrick Lambert;
Aaron Nichols; Edward J. Sanger; Victoria Monroe; Lester Townsend; Christopher Rudy;
William A. Kohn, Jr.; Paul Stahl; Marc Sosnowski; Cecile A. Harrity; Robert Gale; and
Gerald Van Sickle.

       The following persons nominated by the Natural Law Party each received 2,986
votes: Connie Tewes; Mary Schutt; Dan Royer; Paul A. Natke; Shelly L. Reynolds; Donald
Meyer; Gene Capatina; Ramzi Masri-Elyafaoui; Jacob Schlau; James Radatz; Daniel S.
Smith; Mark Moylan; Guy Purdue; Nicholas Malzone; Robert Forreider; and Daniel B.
Smith.

       The following persons nominated by write-in candidate Brian T. Carroll each
received 947 votes: Michael Maturen; Robert Clark II; Jason Kennedy Duncan; Paul L.
DuBois; Timothy Doubblestein; Jason Gatties; Lucy Ellen Moye; Lloyd A. Conway; Linnaea
Joyce Licavoli; Tsai-Yi Watts; John Henry Svoboda; Benjamin Setterholm; Brandon Barry
Mullins; Daniel Patrick Meloy; Elisa J. Kolk; and Matthew James Williams.

        The following persons nominated by write-in candidate Jade Simmons each received
88 votes: Cecilia Lester; Tyler Prough; James Ryans; Chelsea Slocum; Raymond Hall;
Dana Morris; Janasia Johnson; Terrel Boyd; Constance Clay; Erika Couch; Tyrone Pickens;
Karalyn Schubring; Michele Coleman; Grant Philson; Jherrard Hardeman; and Gertrude
Taylor.

       The following persons nominated by write-in candidate Tom Hoefling each received
32 votes: Mark A. Aungst; Scott Suchecki; Richard Nagel; Mark Zimmerman; Justin
Phillips; Kimberly Cleveland; Thomas Frederick; Kurt Richards; Georgia S. Halloran;
Dawne Worden; Kim Millard; Alan G. Sides; DaWone Allison; Samuel Denson; Joshua
Ohlman; and Suzanne M. Stuut.

       The following persons nominated by write-in candidate Kasey Wells each received 5
votes: Sandra Murrell; Ronald Klett; Andrew Colclasure; Charity Archer; Paul Atkins;
Shiquita Reed; Mark Jeffrey; Brian W. Gibbs, Jr.; William W. Brown; Patricia Gorzelski;
Anthony Jackson; Jeremy Mortensen; Justen Grieve; Shiesha Davis; Matthew Shepard;
and Miranda Ames .


(cont.)




                                            2
Case 2:20-cv-13134-LVP-RSW ECF No. 36-6, PageID.2629 Filed 12/02/20 Page 4 of 4




Given under my hand and the Great Seal of the State of Michigan.




 Date:     November 23, 2020

 Time:                                         GOVERNOR


                                               By the Governor:




                                           3
